Name: 2011/795/EU: Commission Implementing Decision of 30Ã November 2011 establishing the financial contribution by the Union to the expenditure incurred in the context of the emergency measures taken to combat swine vesicular disease in Italy in 2009 (notified under document C(2011) 8715)
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  cooperation policy;  agricultural activity;  EU finance;  agricultural policy;  Europe
 Date Published: 2011-12-03

 3.12.2011 EN Official Journal of the European Union L 320/39 COMMISSION IMPLEMENTING DECISION of 30 November 2011 establishing the financial contribution by the Union to the expenditure incurred in the context of the emergency measures taken to combat swine vesicular disease in Italy in 2009 (notified under document C(2011) 8715) (Only the Italian text is authentic) (2011/795/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 3(4) thereof, Whereas: (1) In accordance with Article 75 of the Financial Regulation and Article 90(1) of the Implementing Rules, the commitment of expenditure from the Union budget shall be preceded by a financing decision setting out the essential elements of the action involving expenditure and adopted by the institution or the authorities to which powers have been delegated by the institution. (2) Decision 2009/470/EC lays down the procedures governing the financial contribution from the Union towards specific veterinary measures, including emergency measures. With a view to helping to eradicate swine vesicular disease as rapidly as possible the Union should contribute financially to eligible expenditure borne by the Member States. Article 3(6) first indent of that Decision lays down rules on the percentage that must be applied to the costs incurred by the Member States. (3) Commission Regulation (EC) No 349/2005 (2) lays down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC. Article 3 of that Regulation lays down rules on the expenditure eligible for Union financial support. (4) Commission Decision 2010/143/EU of 5 March 2010 on a financial contribution from the Union towards emergency measures to combat swine vesicular disease in Italy in 2009 (3) granted a financial contribution from the Union to Italy towards the costs incurred for the eradication of swine vesicular disease. (5) On 3 and 4 May 2010, Italy submitted an official request for reimbursement as set out in Article 7(1) and (2) of Regulation (EC) No 349/2005. The Commissions final conclusions were communicated to Italy by e-mail dated 29 June 2011. Italy agreed by e-mail dated 23 August 2011. (6) The payment of the financial contribution from the Union must be subject to the condition that the planned activities were actually implemented and that the authorities provided all the necessary information within the set deadlines. (7) The Italian authorities have fully complied with their technical and administrative obligations as set out in Article 3(4) of Decision 2009/470/EC and Article 7 of Regulation (EC) No 349/2005. (8) In view of the above considerations, the total amount of the financial contribution from the Union to the eligible expenditure incurred associated with the eradication of swine vesicular disease in Italy in 2009 should now be fixed. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The financial contribution from the Union towards the expenditure associated with eradicating swine vesicular disease in Italy in 2009 is fixed at EUR 93 998,39. It constitutes a financing decision in the meaning of Article 75 of the Financial Regulation. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 30 November 2011. For the Commission John DALLI Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 55, 1.3.2005, p. 12. (3) OJ L 56, 6.3.2010, p. 12.